            Case 3:20-mj-00215        Document 3      Filed 08/25/20     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CRAIG J. GABRIEL, OSB #012571
Assistant United States Attorney
Craig.Gabriel@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                                             3:20-mj-215
                                                     ______________________________
UNITED STATES OF AMERICA,
                                                     MOTION TO SEAL COMPLAINT AND
                v.                                   ARREST WARRANT AND RELATED
                                                     MATERIALS
JESSE HERMAN BATES,

                Defendant.                           UNDER SEAL


       The United States of America moves the Court for an order sealing the Criminal

Complaint, the supporting Affidavit, the Arrest Warrant, the return, this motion, and the resulting

order because, as referenced in the Affidavit supporting the Criminal Complaint and Arrest

Warrant, disclosure of the Criminal Complaint documents at this time may result in flight from

prosecution, the destruction of or tampering with evidence, intimidation of potential witnesses,

and/or otherwise seriously jeopardize an investigation.


Motion to Seal Complaint and Arrest Warrant and Related                                      Page 1
Materials
                                                                                     Revised April 2018
            Case 3:20-mj-00215         Document 3       Filed 08/25/20     Page 2 of 2




       WHEREFORE, the government requests that this Motion, the Order, and the Criminal

Complaint, and Affidavit for Complaint and Arrest Warrants for the defendants described herein,

be filed under seal, except for a copy to the Affiant and investigating agency for their

investigative needs.

       The government further requests that the government be authorized to provide copies of

the Criminal Complaint, and Affidavit for Complaint and Arrest Warrants and any further

pleadings to attorneys for any defendants in this case as part of its discovery obligations.

Dated: August 25, 2020                                Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Craig J. Gabriel
                                                      CRAIG J. GABRIEL, OSB #012571
                                                      Assistant United States Attorney




Motion to Seal Complaint and Arrest Warrant and Related                                        Page 2
Materials
